Baldwin, Ch. J.
It is insisted upon by appellee that E. E. Phillips is the proper party plaintiff in this.action; that *65as the deed was made to him,‘ lie alone is the party to the contract, and is the only person that conld complain. If it is true, as stated by the petitioner, that the title was taken in the name of E. E. Phillips, as security for a debt, then the plaintiff was the party to the contract. He is the one injured by the fraudulent representations of the vendor, as the land would revert to him after the debt secured thereby was paid. Again if the land is valueless the security is unavailing to the debtor. •' The defendant by his demurrer admits the allegations of the petition. If it is conceded that the land was deeded to E. E. Phillips at the request of plaintiff and only for a special purpose, and it is admitted that the sale was to plaintiff, we are unable to see why he is not the proper party to the suit.
The plaintiff alleges, however, that it was not a mistake by defendant, but that it was an intentional fraud on his part. If such was the case, he is, without doubt, liable.
The demurrer should have been overruled.'
Reversed.